Appeal from a judgment of the County Court of Columbia County (Czajka, J.), rendered November 29, 2006, convicting defendant upon his plea of guilty of the crime of burglary in the third degree.
Defendant pleaded guilty to burglary in the third degree after executing a document wherein, among other things, he waived indictment, waived his right to a trial and waived his right to appeal. He was sentenced, as jointly recommended by the District Attorney and defendant’s counsel, to a prison term of 1 to 3 years and to pay restitution of $275. Defendant now appeals asserting that the sentence imposed was harsh and excessive and should be reduced in the interest of justice.
*942Defendant’s valid written appeal waiver precludes his challenge to the severity of his sentence (see People v Wright, 34 AD3d 940, 940 [2006], lv denied 8 NY3d 886 [2007]). To the extent defendant’s statement in his brief that “[i]t does not appear that the record contains any basis for the amount of restitution” constitutes an argument on appeal, we are unpersuaded. The sentencing minutes, while sparse, reflect a stipulation as to the amount of restitution and there was no request for a hearing (see People v Rocklin, 265 AD2d 920, 921 [1999], lv denied 94 NY2d 906 [2000]; People v Asch, 160 AD2d 1038, 1038 [1990], lv denied 76 NY2d 784 [1990]).
Cardona, P.J., Crew III, Peters, Rose and Lahtinen, JJ., concur. Ordered that the judgment is affirmed.